Citation Nr: 0628560	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals.

2.  Entitlement to an increased rating for median 
mononeuropathy, right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of 
fractured left fibula, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a compensable rating for left ankle scar.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as anxiety and depression.

6.  Entitlement to service connection for chronic pain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Detroit, Michigan.

The claims concerning the left fibula fracture residuals and 
chronic pain, and the issue of new and material evidence to 
reopen the psychiatric disorder service connection claim are 
dismissed for lack of jurisdiction.  The neck injury 
residuals, right wrist median mononeuropathy, and left ankle 
scar claims are remanded to the RO, via the Appeals 
Management Center, in Washington, D.C.  The veteran will be 
notified if further action is required from him on the 
remanded issues.   

On another matter, at the June 2006 Board hearing, the 
veteran testified as to  symptoms associated with service-
connected laceration scar on the right forearm.  The 
testimony is construed as an informal claim seeking a 
compensable rating for that scar.  It is REFERRED to the RO 
for appropriate action. 
FINDINGS OF FACT

1.  At the June 2006 Board hearing, prior to a decision in 
the appeal, the veteran stated that he desired to withdraw 
his appeal for service connection for chronic pain and for an 
increased rating for left fibula fracture residuals.

2.  On September 17, 2004, the RO notified the veteran that 
service connection for chronic depression and anxiety 
remained denied without submittal of new and material 
evidence.  The veteran filed a notice of disagreement in 
January 2005.  The Statement of the Case was issued in August 
2005.  No VA Form 9 or 
Form 9-equivalent was filed thereafter on the issue of 
service connection for chronic depression and anxiety.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning entitlement to service connection for chronic pain 
and increased rating for left fibula fracture residuals are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.204 (2005).

2.  As no timely substantive appeal was filed as to that 
portion of the September 2004 rating decision denying service 
connection for chronic depression and anxiety based of lack 
of new and material evidence, the appeal is dismissed for 
lack of Board jurisdiction. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200-20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Left Fibula Fracture; Service 
Connection - Chronic Pain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing any time before the 
Board issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal 
may be made by the appellant, or by his or her authorized 
representative.  38 C.F.R. § 20.301(a).  At the June 2006 
Board hearing (see transcript, pp. 2-3), the veteran 
expressed his desire to withdraw his appeal of the denial of 
service connection for chronic pain and an increased rating 
for left fibula fracture residuals.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  As such, the Board does 
not have appellate jurisdiction over them, and they are 
dismissed.

II.  Psychiatric Disorder (New and Material Evidence)

In February 1997, the RO initially denied service connection 
for chronic anxiety.  In March 1997, the veteran was notified 
of the denial and his appeal rights, but did not initiate an 
appeal.  At a September 1997 Board hearing, he testified that 
he was depressed and anxious due to chronic pain caused by 
service-connected disabilities.  The Board construed the 
testimony as a claim.  In April 1999, the RO informed the 
veteran that the psychiatric disorder claim was denied 
because he did not respond to a January 1999 letter 
requesting evidence to support that claim.  That letter 
included a notice of appeal rights.  The veteran did not 
initiate an appeal.   
    
Without timely initiation of appeal after proper notice of 
appeal rights, the 1997 and 1999 denials of service 
connection are final, and a subsequent claim based on the 
same disability is deemed a "new and material evidence" 
claim.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The instant appeal arises from the RO's September 2004 denial 
of a March 2004 claim of entitlement to service connection 
for "depression and anxiety," reportedly due to pain from 
service-connected left fibula, right wrist, and left ankle 
(scar) disabilities, and as well, from neck injury residuals.  
Thus, the issue on appeal is whether new and material 
evidence has been submitted to reopen the claim.  

A timely substantive appeal was not filed on the issue of 
whether new and material evidence was submitted after the 
last final denial (April 1999) of service connection for 
psychiatric disorder, claimed as depression and anxiety.  A 
September 17, 2004 letter notified the veteran of the denial 
and his appeal rights.  In January 2005, the veteran filed a 
VA Form 9 perfecting appeal on other issues; therein, he also 
discussed his depression.  The RO accepted that Form 9 as a 
notice of disagreement (NOD) on the psychiatric disorder 
claim.  A Statement of the Case (SOC) was mailed to the 
veteran on August 15, 2005.  The cover letter to the SOC 
reflects that a blank VA Form 9 was sent with the SOC.    
  
The Board must decide questions as to timeliness or adequacy 
of response.  38 U.S.C.A. § 7105(d)(3).  Such decision may be 
made at any stage of a proceeding, regardless of RO decision 
of the issue.  38 C.F.R. § 20.101(d).  Any statutory 
tribunal, like the Board, must ensure its jurisdiction over a 
case before deciding its merits, and a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte, or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A timely NOD and a subsequent timely substantive appeal 
(typically, a Form 9) must be filed for appellate review.  38 
U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  Appeal must 
completed within 60 days of the date that the RO mails the 
SOC, or within the remainder of the one-year period from the 
date of mailing of the notice of the decision appealed, 
whichever is later.  38 C.F.R. §§ 20.202, 20.302(b).

Here, the veteran initiated appeal in a timely manner with 
his January 2005 NOD.  
His substantive appeal must have been filed within 60 days 
after August 15, 2005, when the SOC was sent.  That date 
would have afforded the veteran more time to perfect an 
appeal on the psychiatric disorder claim, as opposed to the 
remainder of one-year period from the date of mailing of the 
September 2004 rating decision.  The veteran did not file a 
VA Form 9 or Form 9-equivalent (see 38 C.F.R. § 20.202) after 
the SOC specific to depression and anxiety was issued.  There 
is no written communication from him or his representative 
that could be construed as a Form 
9-equivalent.  At no time did either state that the SOC was 
not received; the claims file does not indicate the SOC was 
returned by the U.S. Postal Service as undeliverable.  The 
Board explicitly notes that, while the veteran used a VA Form 
9 in January 2005 to communicate his desire for service 
connection for a psychiatric disorder, that document was 
accepted as an NOD to the September 2004 rating decision.  It 
was not sufficient to perfect appeal, as a substantive appeal 
cannot precede the SOC, which, here, was not issued until 
August 2005.  See 38 C.F.R. §§ 19.30(b); 20.302(b).    

The Board may dismiss matter(s) for which no timely 
substantive appeal was filed, as is the case here on the 
September 2004 rating decision denying service connection for 
depression and anxiety.  (Nor was substantive appeal filed on 
the issue of service connection for chronic pain, also denied 
in the September 2004 rating decision, but the veteran 
withdrew that claim, as discussed above.)  The formality of 
perfecting timely appeal is part of a clear and unambiguous 
statutory scheme that requires the filing of both an NOD and 
a formal appeal to the Board.  See Roy v. Brown, 5 Vet. App. 
554, 555 (1993).  While the Board did accept hearing 
testimony in June 2006 on the psychiatric disorder, that 
testimony cannot be construed to mean that the Board has 
conceded appellate jurisdiction.  Also, even if the Board 
were to construe the testimony, reduced to writing in a 
transcript, as a Form 9-equivalent, the hearing was held in 
2006, well after the expiration of the time limit for 
perfecting appeal.

As a timely substantive appeal was not filed on the issue of 
new and material evidence to reopen the psychiatric disorder 
service connection claim, the Board has no jurisdiction and 
it is dismissed.  


ORDER

The claim of entitlement to service connection for chronic 
pain and an increased rating for residuals of fractured left 
fibula are dismissed.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, claimed as anxiety and 
depression, is dismissed.




REMAND

Compensable Rating - Left Ankle Scar

Service connection for left ankle scar has been in effect for 
decades.  As such, the appropriate inquiry is on the present 
extent of that disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran most recently underwent a VA "scars" 
examination in November 2005.  Based those examination 
findings, the RO increased the evaluation for residuals of 
left fibula fracture, to include muscle injury, tender scar, 
and claudication, from 20 to 40 percent effective January 17, 
2003, the date on which the increased rating claim was filed.  
As discussed earlier, the veteran withdrew from appeal the 
issue of increased rating for left fibula fracture residuals.  
The November 2005 VA examination report contains clinical 
evidence specific to the left ankle scar.  It appears that 
the RO considered the November 2005 findings in their 
entirety and assigned an increased rating for left fibula 
fracture residuals.  However, appeal was perfected 
specifically on the issue of an increased rating for left 
ankle scar, and the veteran desires a separate rating for the 
ankle scar itself.  The December 2005 Supplemental Statement 
of the Case did not address that issue.  Under the 
circumstances, the Board is compelled to remand the issue for 
RO adjudication of the left ankle scar increased rating 
claim.   

Right Wrist 

Service connection has been in effect for median 
mononeuropathy of the right wrist since 1995.  Where, as 
here, service connection has long been in effect and the 
veteran seeks a higher rating, the primary concern is 
evidence of current extent of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran last had a VA medical examination specific to the 
right wrist disability in December 2003.  At the Board 
hearing, the veteran testified that the disability has 
worsened since then.  The Board finds that a more 
contemporaneous medical examination is warranted.  It should 
be conducted after any additional VA clinical records are 
associated with the claims file.    

Service Connection - Neck Injury Residuals

The veteran's military occupational specialty was "parachute 
rigger" (DD Form 214).  The veteran contends that, in 1979, 
he hit his head on "a clump of dirt" upon landing during a 
night parachute jump at Fort Bragg, North Carolina.  He said 
he was seen at "sick call" the following morning; he was 
ordered to 3-5 days of bedrest and was limited to light duty 
for some 5 days.  He reported neck pain and headaches since 
then.  (Service connection was denied for headaches in August 
2003.  He did not appeal that specific issue.)  At the 
December 2003 VA "spine" medical examination, he reported 
that he was issued a neck brace after the injury.  At the 
Board hearing, he testified that he wore the brace for about 
a month.  A June 1979 service medical record documents the 
report of a parachute jump injury to the neck/cervical area 
and the shoulders, and diagnosis of severe muscle spasm.  
While the June 1979 record does state that the veteran was to 
return for X-ray studies, the service medical records package 
does not include a cervical spine X-ray report, nor evidence 
of subsequent treatment associated with the parachute jump 
injury.    

Post-service clinical evidence includes a December 2003 VA 
examination report reflecting a diagnosis of degenerative 
disc disease of the cervical spine, based on September 2003 
VA X-rays.  Also, the veteran testified that he recently was 
treated by a private doctor for neck pain.  Although the 
private doctor was not identified at the hearing, the record 
reflects medical records from Borgess Medical Center.  It is 
not entirely clear whether the veteran was treated by a 
private doctor other than those at Borgess, and this should 
be clarified on remand.  If any non-VA clinical records are 
missing, they should be obtained.  

Also, at the December 2003 VA examination, the veteran 
reported he had an accident 2-3 years before then.  Borgess 
Medical Center records document treatment for acute cervical 
and lumbar strain following a 2000 job injury (a 
co-worker at an automobile repair/maintenance facility 
accidentally pushed a button that closes a door to equipment; 
the door struck the veteran's neck and right shoulder).  The 
VA examiner reportedly had reviewed the veteran's claims 
file, but stated that he did not have sufficient basis to 
determine whether the veteran's present neck disability is 
due to in-service parachute jump injury.  X-rays from Borgess 
show cervical degenerative disc disease; a doctor at Borgess 
commented that X-rays show "previous injury to the anterior 
portions of the bodies of C5 and C6, consistent with the 
patient's history of hyperflexional injury as a 
paratrooper," upon the veteran's report of in-service 
injury.  What the evidence does not satisfactorily address is 
whether degenerative changes, which develop over time and 
could be associated with, among other things, the aging 
process, is attributable to a single (1979) incident where 
the in-service diagnosis was muscle spasm, service medical 
records do not document additional treatment after one visit 
in June 1979, and X-ray evidence of disc disease is dated 
decades after the injury.     

After any additional clinical evidence is obtained, another 
VA medical examination should be scheduled to obtain a more 
specific etiology opinion.  The examiner should specifically 
address the June 1979 service medical record reflecting a 
diagnosis of severe muscle strain, and as well, post service 
evidence of civilian job injury (2000), and as well, any 
relevant history between discharge (1980) and the 2000 
injury, and then render an etiology opinion, including a 
comment, to the extent possible, on when the disc disease 
likely had its onset.  

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran whether there exist 
any clinical records, other than those 
from Borgess Medical Center dated in March 
2000, concerning his neck/cervical spine 
disability, and any evidence concerning 
his right wrist and left ankle scar 
disabilities not already of record.  
Advise him that he may send any such 
records he has or may request VA 
assistance in obtaining them.  

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination to address both 
the nature and etiology of the neck injury 
residuals and the extent of right wrist 
median mononeuropathy.  

Neck Injury Residuals.  The examiner is 
asked to review the entire claims file, 
including the service medical records that 
document a 1979 diagnosis of severe muscle 
strain in the neck area, private clinical 
records documenting a 2000 job injury, 
examine the veteran, conduct indicated 
tests, and then render a diagnosis as to 
claimed neck injury residuals.  For each 
diagnosis, the examiner is to explicitly 
state whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to the 
1979 injury.  The opinion given should be 
supported by a comprehensive rationale.  
To the extent it is possible to state to a 
reasonable degree of medical certainty, 
the examiner also is asked to opine on 
when cervical disc disease likely had its 
onset.  

Right Wrist Median Mononeuropathy.  The 
clinician should examine the veteran, 
conduct indicated tests, and address in 
detail all clinical findings sufficient to 
evaluate the claim under 38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8515.  The 
examination report should include a 
specific statement as to whether there is 
mild, moderate, or severe incomplete 
paralysis of the median nerve, or complete 
paralysis of the median nerve, and discuss 
functional limitations caused by the 
disability.   

4.  After completing the above, 
readjudicate the three remanded claims.  
If the benefit sought remains denied, 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He is advised that a failure to appear 
for a VA medical examination, if scheduled, could result in a 
denial of his claim unless good cause is shown.  38 C.F.R. 
§ 3.655 (2005).   

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


